Stolz, Judge.
On November 5, 1973, the defendant, from bis automobile, accosted an eight-year-old girl and forced her at gunpoint to enter the car. He took her to his apartment and sexually molested her. Afterward, he returned her to her neighborhood. With the assistance of law enforcement officers, the girl returned to the apartment, where the indecent acts were committed, and identified the defendant. Butler was indicted and convicted for child molestation (Code Ann. § 26-2019), enticing a child for indecent purposes (Code Ann. § 26-2020), and kidnapping (Code Ann. § 26-1311 (a)). Butler was sentenced to three 12-year terms in the penitentiary, set to run concurrently. In denying the defendant’s *751amended motion for new trial, the court held that enticing for indecent purposes merged into the offense of kidnapping, and set aside the conviction and sentence for enticing. The defendant appeals from the denial of his amended motion for new trial.
Argued September 6, 1974
Decided September 26, 1974.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Joel M. Feldman, J. Melvin England, Assistant District Attorneys, for appellee.
1. The verdict is supported by the evidence.
2. The trial court’s charge to the jury, that it could find the defendant guilty of both kidnapping and enticing a child for indecent purposes, did not constitute harmful error. The conviction for kidnapping was clearly authorized by the evidence. The conviction for enticing, for which the defendant received a sentence equal to and concurrent with the kidnapping sentence (12 years), was set aside. See Shaw v. Jones, 226 Ga. 291 (174 SE2d 444).

Judgment affirmed.


Eberhardt, P. J., and Deen, J., concur.